Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 20, 1996, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
After graduating from law school, claimant obtained work through an employment agency as a paralegal for three months. Although this position continued to be available, claimant left the job to pursue a career as an attorney. The Unemployment Insurance Appeal Board disqualified claimant from receiving unemployment insurance benefits on the ground that she voluntarily left her employment for personal and non-compelling reasons and charged her with a recoverable overpayment. We find that the Board’s decision is supported by substantial evidence (see, Matter of Cancellieri [Sweeney], 231 AD2d 769). Accordingly, the unemployment insurance benefits which claimant received were recoverable (see, Labor Law § 597 [4]). Claimant’s remaining contentions have been reviewed and found to be lacking in merit.
*836Cardona, P. J., Mikoll, Mercure, Crew III and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.